DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/26/2022.
In this amendment, Applicant has amended claims 1, 3, 10, 12, 19, and 20 and cancelled claims 9 and 18.  
Claims 1-8, 10-17, 19, and 20 are currently pending.
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 11, filed 9/26/2022, with respect to the objection to the title in the specification and they are persuasive.  Examiner has withdrawn the objection to the title in the specification. 

Examiner has fully considered Applicant's arguments, see pages 11-13, filed 9/26/2022, with respect to the rejection of the claims under 35 U.S.C. 102 and 103 but they are not persuasive.
As noted by Applicant on pages 11-12, claims 1 and 10 have been amended to include the subject matter of claims 9 and 18, respectively.  This amendment overcomes the previous rejection of claims 1 and 10 under 35 U.S.C. 102 and Applicant presents arguments regarding the rejection of previous claims 9 and 18 under 35 U.S.C. 103.  
On page 12, Applicant summarizes portions of the Intel reference, emphasizing the in-device coexistence problem discussed in Intel.  Applicant then suggests that this does not apply to intra-device coexistence problems.  However, the claims do not specify intra-device coexistence.  Further, the inter-device coexistence problems discussed in Intel are very similar to those claimed and described in the Applicant’s specification.  Consider [0044]-[0049] of the specification, for example, which discloses an example where a UE may have colliding transmissions involving transmitting on an NR sidelink and receiving or transmitting on an LTE sidelink.  These transmissions involve other devices and can be characterized as inter-device coexistence problems.  The transmissions also involve multiple modules within the same device and can be characterized as inter-device coexistence problems.
On pages 12-13, Applicant recites portions of the Yang reference, highlighting where the CSI is described.  Applicant then argues that “the teaching of conflict management for transmission based on channel measurement feedback information cannot be obtained from Yang”.  However, this is different from what is claimed.  The claims indicate that “the collision processing policy is related to a channel type parameter or a signal type parameter” and that “the different channel type or the different signal types comprise a channel state information (CSI) feedback”.  In the combination of Intel and Yang, the different channels types (LTE channels and NR channels are different types of channels) comprise CSI feedback (as modified by Yang, these different types of channels comprise CSI feedback).  
Applicant further argues that “Intel, in view of Yang, fails to disclose the limitation “the collision processing policy is related to CSI feedback” recited in amended claim 1 of the present application”.  However, the claims do not include this limitation.  For reasons discussed above, the combination of Intel and Yang disclose the broad claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Intel* (3GPP TSG RAN WG1 Meeting #94 R1-1808702 “Coexistence Mechanisms for eV2X Services”) in view of Yang et al (US 2021/0400632).
*Submitted with Applicant’s IDS filed 2/2/2022

Regarding claim 1: Intel discloses a transmission processing method, comprising: 
when first transmission collides with second transmission, performing, by a terminal, collision processing on the first transmission and the second transmission 5according to a collision processing policy (disclosed throughout; see section 4.2, which discloses that the in-device coexistence (collision) problems are handled by the terminal “based on configuration of prioritization condition” (see the last paragraph on p. 4); the configuration of the prioritization condition is interpreted as a collision processing policy; examples of this are provided in cases 1-4 at the start of section 4.2, which describe various scenarios and ways in which the colliding transmissions/receptions can be handled within the terminal), wherein 
at least one of the first transmission and the second transmission is transmission performed based on a sidelink, and transmission modes of the first transmission and the second transmission are different (the use of sidelink is disclosed throughout using the PC5 interface (which is a sidelink interface); further, as indicated in cases 1-4 section 4.2, for example, the first and second transmissions have different transmission modes (such as LTE and NR)); 
wherein the collision processing policy is related to a channel type parameter or a signal type parameter (disclosed throughout; the four cases in section 4.2 indicate that the collision processing policy is related to various “conditions” or parameters related to the different channel types (LTE and NR); some of these conditions/parameters are listed on page 4, including radio conditions and/or status parameters of the different channel types), the first transmission and the second transmission correspond to different channel types or different signal types (disclosed throughout; see cases 1-4 in section 4.2; the LTE and NR channels associated with the different PC5 interfaces are different channel types), and priorities of the different channel types or the different signal types are predefined (as indicated in the last paragraph on p. 4 of section 4.2, the prioritization conditions may be “predefined by specification” or “pre-configured at UE”).  
However, Intel does not disclose explicitly the limitation that the different channel types or the different signal types comprise a channel state information (CSI) feedback.  However, Yang discloses a system that also utilizes sidelink communications (see [0002], for example).  Further, Yang discloses that one of the signal types transmitted on the sidelink may include a channel state information (CSI) feedback (see [0068] and [0165], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Intel to include different signal types (such as CSI on a PSCCH) explicitly as part of the transmissions as suggested by Yang.  The rationale for doing so would have been to provide channel feedback information to the other terminal as suggested by Yang.

Regarding claim 10: Intel discloses a terminal configured to: 
when first transmission collides with second transmission, perform collision 15processing on the first transmission and the second transmission according to a collision processing policy (disclosed throughout; see section 4.2, which discloses that the in-device coexistence (collision) problems are handled by the terminal “based on configuration of prioritization condition” (see the last paragraph on p. 4); the configuration of the prioritization condition is interpreted as a collision processing policy; examples of this are provided in cases 1-4 at the start of section 4.2, which describe various scenarios and ways in which the colliding transmissions/receptions can be handled within the terminal), wherein 
at least one of the first transmission and the second transmission is transmission performed based on a sidelink, and transmission modes of the first transmission and the second transmission are different (the use of sidelink is disclosed throughout using the PC5 interface (which is a sidelink interface); further, as indicated in cases 1-4 section 4.2, for example, the first and second transmissions have different transmission modes (such as LTE and NR)); 
wherein the collision processing policy is related to a channel type parameter or a signal type parameter (disclosed throughout; the four cases in section 4.2 indicate that the collision processing policy is related to various “conditions” or parameters related to the different channel types (LTE and NR); some of these conditions/parameters are listed on page 4, including radio conditions and/or status parameters of the different channel types), the first transmission and the second transmission correspond to different channel types or different signal types (disclosed throughout; see cases 1-4 in section 4.2; the LTE and NR channels associated with the different PC5 interfaces are different channel types), and priorities of the different channel types or the different signal types are predefined (as indicated in the last paragraph on p. 4 of section 4.2, the prioritization conditions may be “predefined by specification” or “pre-configured at UE”).
Intel does not explicitly disclose the limitations of the terminal comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor.  However, this is known in the art.  Consider Yang, for example, which discloses a system that uses sidelink communications (see [0002], for example).  Further, consider the processor 168 and memory 166 of Figure 1B of Yang as well as [0059], for example, which disclose that the terminal comprises a processor, memory, and corresponding instructions/program.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to explicitly include a processor, memory and software in the terminal as suggested by Yang.  The rationale for doing so would have been to improve the flexibility in upgrading the terminals after they have been sold to consumers.
Further, Intel does not disclose explicitly the limitation that the different channel types or the different signal types comprise a channel state information (CSI) feedback.  However, Yang discloses a system that also utilizes sidelink communications (see [0002], for example).  Further, Yang discloses that one of the signal types transmitted on the sidelink may include a channel state information (CSI) feedback (see [0068] and [0165], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Intel to include different signal types (such as CSI on a PSCCH) explicitly as part of the transmissions as suggested by Yang.  The rationale for doing so would have been to provide channel feedback information to the other terminal as suggested by Yang.

Regarding claim 19: Intel discloses a control node configured to: 
send a collision processing policy, wherein the collision processing policy is used to perform collision processing on first transmission and second transmission that collide (disclosed throughout; see section 4.2, which discloses that the in-device coexistence (collision) problems are handled by the terminal “based on configuration of prioritization condition” (see the last paragraph on p. 4); the configuration of the prioritization condition is interpreted as a collision processing policy; examples of this are provided in cases 1-4 at the start of section 4.2, which describe various scenarios and ways in which the colliding transmissions/receptions can be handled within the terminal; further, as indicated at the end of p. 4 of section 4.2, the configuration can be “signaled by eNB/gNB”), wherein 
at least one of the first transmission and the second transmission is transmission 25performed based on a sidelink, and transmission modes of the first transmission and the second transmission are different (the use of sidelink is disclosed throughout using the PC5 interface (which is a sidelink interface); further, as indicated in cases 1-4 section 4.2, for example, the first and second transmissions have different transmission modes (such as LTE and NR)); 
wherein the collision processing policy is related to a channel type parameter or a signal type parameter (disclosed throughout; the four cases in section 4.2 indicate that the collision processing policy is related to various “conditions” or parameters related to the different channel types (LTE and NR); some of these conditions/parameters are listed on page 4, including radio conditions and/or status parameters of the different channel types), the first transmission and the second transmission correspond to different channel types or different signal types (disclosed throughout; see cases 1-4 in section 4.2; the LTE and NR channels associated with the different PC5 interfaces are different channel types), and priorities of the different channel types or the different signal types are predefined (as indicated in the last paragraph on p. 4 of section 4.2, the prioritization conditions may be “predefined by specification” or “pre-configured at UE”).
Intel does not explicitly disclose the limitations of the control node comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the 20computer program is executed by the processor.  However, this is known in the art.  Consider Yang, for example, which discloses a system that uses sidelink communications (see [0002], for example).  Further, consider the processor 158 and memory 156 of Figure 1B of Yang as well as [0059], for example, which disclose that the base station comprises a processor, memory, and corresponding instructions/program.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to explicitly include a processor, memory and software in the base station as suggested by Yang.  The rationale for doing so would have been to improve the flexibility in upgrading the control node after it has been sold to consumers.
Further, Intel does not disclose explicitly the limitation that the different channel types or the different signal types comprise a channel state information (CSI) feedback.  However, Yang discloses a system that also utilizes sidelink communications (see [0002], for example).  Further, Yang discloses that one of the signal types transmitted on the sidelink may include a channel state information (CSI) feedback (see [0068] and [0165], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Intel to include different signal types (such as CSI on a PSCCH) explicitly as part of the transmissions as suggested by Yang.  The rationale for doing so would have been to provide channel feedback information to the other terminal as suggested by Yang.

Regarding claims 2 and 11: Intel discloses the limitation wherein the sidelink is a new radio (NR) sidelink (disclosed throughout; see section 4.2, which discusses the “NR PC5” (or NR sidelink) throughout).

Regarding claims 3, 12, and 20: Intel discloses the limitation wherein the collision processing policy is related to at least one of the following: 
15an interface type parameter, a quality of service (QoS) parameter, a service type, a transmission resource frequency parameter, a resource pool priority parameter, a resource pattern priority parameter, a data transmission type parameter, a resource allocation mode, a resource allocation object parameter, a mapping relationship between a transmission parameter and a 20collision weight, and a terminal capability parameter (disclosed throughout; see section 4.2, which includes four cases as well as four bullet points describing some of the configured prioritization conditions (collision processing policy); these clearly relate to interface types (such as LTE or NR interfaces or “interface-A” and “interface-B”, for example), QoS parameters (such as traffic QoS attributes, for example), service type (such as services in the first bullet, for example)).  

Regarding claims 4 and 13: Intel discloses the limitation wherein the collision processing policy is a protocol-predefined policy, a preconfigured policy, or a control node-configured policy (see the last paragraph of p. 4 in section 4.2, which indicates that “prioritization conditions…can be either predefined by specification, pre-configured at UE or signaled by eNG/gNB”).  

Regarding claims 5 and 14: Intel discloses the limitation wherein a validation condition for the collision processing policy is a protocol-predefined 41trigger condition, a preconfigured validation condition, or a control node-configured validation condition (see the last paragraph of p. 4 in section 4.2, which indicates that “prioritization conditions…can be either predefined by specification, pre-configured at UE or signaled by eNG/gNB”; these prioritization conditions include validation condition to evaluate which transmission is to be discarded or reduced in power; for example, consider the radio layer conditions and measurements and the traffic QoS attributes that are evaluated against a validation condition to determine relative priorities among the transmissions).  

Regarding claims 6 and 15: Intel discloses the limitation wherein the 5collision processing policy comprises a collision processing operation, and the collision processing operation comprises at least one of the following operations: a discarding operation of receiving, a discarding operation of sending, and transmit power reduction (see cases 1-3 of section 4.2, for example, which describe collision processing operations that indicate the “UE may postpone, drop, or reduce TX power” for one of the transmissions in response to a collision).  

Regarding claims 7 and 16: Intel discloses the limitations wherein the collision processing policy specifically comprises at least one of the following policies: when interface types of the first transmission and the second transmission are different, discarding first target transmission, or reducing a transmit power of the 15first target transmission, wherein the first target transmission is transmission, of the first transmission and the second transmission, that is determined based on an interface type parameter; when quality of service (QoS) indicators corresponding to the first transmission and the second transmission are different, discarding second target transmission, or 20reducing a transmit power of the second target transmission, wherein the second target transmission is transmission, of the first transmission and the second transmission, that corresponds to a lower priority or a higher delay budget; when service types corresponding to the first transmission and the second transmission are different, discarding third target transmission, or reducing a transmit 25power of the third target transmission, wherein the third target transmission is transmission, of the first transmission and the second transmission, that corresponds to a service type with a lower priority, or transmission, of the first transmission and the second transmission, that corresponds to a service type not belonging to a preset service type; 42when channel types or signal types corresponding to the first transmission and the second transmission are different, discarding fourth target transmission, or reducing a transmit power of the fourth target transmission, wherein the fourth target transmission is transmission, of the first transmission and the second transmission, 5that corresponds to a channel type or a signal type with a lower priority, or transmission, of the first transmission and the second transmission, that corresponds to a channel type or a signal type not belonging to a preset type; when frequency parameters of transmission resources corresponding to the first transmission and the second transmission are different, discarding fifth target 10transmission, or reducing a transmit power of the fifth target transmission, wherein the fifth target transmission is transmission, of the first transmission and the second transmission, that corresponds to a transmission resource whose frequency parameter has a lower priority, or transmission, of the first transmission and the second transmission, that corresponds to a transmission resource whose frequency parameter 15does not belong to a preset frequency parameter; when transmission resource pools or transmission resource patterns corresponding to the first transmission and the second transmission are different, discarding sixth target transmission, or reducing a transmit power of the sixth target transmission, wherein the sixth target transmission is transmission, of the first 20transmission and the second transmission, that corresponds to a transmission resource pool or a transmission resource pattern with a lower priority, or transmission, of the first transmission and the second transmission, that corresponds to a transmission resource pool or a transmission resource pattern not belonging to a preset transmission resource pool or transmission resource pattern; 25when data transmission types corresponding to the first transmission and the second transmission are different, discarding seventh target transmission, or reducing a transmit power of the seventh target transmission, wherein the seventh target transmission is transmission, of the first transmission and the second transmission, that corresponds to a data transmission type with a lower priority, or transmission, of 43the first transmission and the second transmission, that corresponds to a data transmission type not belonging to a preset data transmission type; when resource allocation objects corresponding to the first transmission and the second transmission are different, discarding eighth target transmission, or reducing 5a transmit power of the eighth target transmission, wherein the eighth target transmission is transmission, of the first transmission and the second transmission, that corresponds to a resource allocation object with a lower priority, or transmission, of the first transmission and the second transmission, that corresponds to a resource allocation object not belonging to a preset resource allocation object; 10when resource allocation modes corresponding to the first transmission and the second transmission are different, discarding ninth target transmission, or reducing a transmit power of the ninth target transmission, wherein the ninth target transmission is transmission, of the first transmission and the second transmission, that corresponds to a resource allocation mode with a lower priority, or transmission, of 15the first transmission and the second transmission, that corresponds to a resource allocation mode not belonging to a preset resource allocation mode; and calculating collision weights of the first transmission and the second transmission based on the mapping relationship between a transmission parameter and a collision weight, determining tenth target transmission from the first 20transmission and the second transmission, and discarding the tenth transmission, or reducing a transmit power of the tenth target transmission (disclosed throughout; Intel discloses a number of the alternately claimed limitations including the interface type (see the selection of an LTE or NR interface type when the two collide and discarding or reducing power on the other interface type; this is described in cases 1-4 and the first bullet of the preconfigured prioritization conditions sub-section of section 4.2); see also service type discussed in the first bullet of the preconfigured prioritization conditions sub-section, which indicates that the service type is used to determine which transmission to discard/reduce power; the LTE and NR transmissions are also reasonably interpreted as different data transmission types).

Regarding claims 8 and 17: Intel discloses the limitations wherein when one of the first transmission and the second transmission is transmission performed 25based on a sidelink, and the other one is transmission performed based on a Uu interface, the first target transmission is the transmission performed based on the sidelink; or when one of the first transmission and the second transmission is transmission 30performed based on long term evolution (LTE), and the other one is transmission 44performed based on new radio (NR), the first target transmission is the transmission performed based on NR (the second alternative limitation is disclosed throughout; see the discussion in cases 1-4 of section 4.2, for example, of the NR and LTE PC5 transmissions).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 9, 2022